Citation Nr: 0936622	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 
1977 and from December 1990 to May 1991.  

This appeal arises from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death.  He died on July [redacted], 2006 of glioblastoma 
multiforme.  She contends his brain tumor was caused by 
exposure to chemicals while the Veteran was serving in 
Operation Desert Storm.  Service records document the 
Veteran's presence in Saudi Arabia and Iraq.  His exact 
location has not been precisely documented in the records, 
but he received a letter from the Department of Defense 
directed to Veterans with possible exposure to chemicals from 
Khamisiyah Chemical Munitions Destruction.  

In support of her claim the appellant submitted an article 
entitled, "Mortality in US Army Gulf War Veterans Exposed to 
1991 Khamisiyah Chemical Munitions Destruction," which was 
published in the America Journal of Public Health in 2005.  
The study associated brain cancer death to possible exposure 
to chemical agents.  The VA Undersecretary for Health also 
issued a letter in September 2005 (VHA letter) that addressed 
issues raised by this article.  The Undersecretary noted 
several problem areas.  The model used by the Department of 
Defense to predict which units may have been exposed has been 
criticized by the Government Accountability Office and the 
Institute of Medicine as being unreliable.  The authors 
themselves acknowledged that sarin and organophosphorous 
nerve agents in general are not carcinogens.  The multiple 
statistical comparisons used in the study could easily have 
lead to a false association between exposure and brain 
cancer.  Finally, a 2000 Institute of Medicine review and 
2004 update looked at a large body of scientific literature 
and concluded that the evidence did not support any long term 
effects of sub-clinical sarin exposure.  

Since the VA Undersecretary for Health issued that letter in 
September 2005 additional research has been published.  It is 
observed that in 2009 the American Journal of Industrial 
Medicine published a 13 year follow up addressing neurologic 
mortality among Veterans of the Persian Gulf War which 
concluded that brain cancer was not associated with 1991 Gulf 
War service in general, but Veterans potentially exposed to 
nerve agents at Khamisiyah, Iraq and to oil well smoke had an 
increased risk of mortality due to brain cancer.  

A VA medical opinion obtained on the question at issue in 
connection with an earlier claim for service connection by 
the Veteran prior to his death, did not address any of the 
above mentioned published articles.  A follow-up opinion that 
addresses the current state of the medical knowledge on this 
subject should be sought.  Prior to this, however, further 
attempts to ascertain the Veteran's proximity to the 
destruction of the chemical munitions at Khamisiyah, Iraq 
should be made.  (In this regard, the appellant submitted 
information she obtained that apparently concerns the 
locations of the Veteran's unit during the Gulf War, [or its 
commander?].  It is not clear, however, how this information 
is to be interpreted.) 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate entity to 
obtain any available information that 
would describe the location of the 
Veteran and/or his unit, the 407th Civil 
Affairs Company, during the period from 
March 10 - 13, 1991, and the proximity 
of that location to Khamisiyah, Iraq.  

2.  Next, refer the claims file to a 
physician with the appropriate 
expertise for an opinion as to whether 
it is at least as likely as not the 
glioblastoma multiforme from which the 
Veteran died, was due to exposure to 
chemical agents he experienced near 
Khamisiyah, Iraq in 1991.  In offering 
this opinion, the published studies 
referenced in the claims file should be 
acknowledged, as well as any other 
pertinent scientific and/or 
epidemiological evidence used to form 
the basis of the opinion.  A discussion 
of the facts and medical principles 
involved in rendering the opinion 
should be included.  

3.  Thereafter, the claim should be 
reviewed, and if the benefit sought on 
appeal is not granted, a supplemental 
statement of the case should be issued, 
and the case returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




